              Case 1:19-cv-00384-ELH Document 184 Filed 05/12/21 Page 1 of A5v i K a mi o n ski
                                                                                                             Partner
                                                                                       T: akamionski@nklawllp.com
                                                                                       F:           (312) 612-1928



                                                                                May 12, 2021
VIA Electronic Filing
Honorable Deborah L. Boardman
United States District Court
101 West Lombard Street, 3C
Baltimore, Maryland 21201

        RE:     The Estate of Malcom J. Bryant v. Baltimore City Police Department, et al.
                Case No.: 1:19-CV-00384-ELH

Dear Judge Boardman,

        On March 29, 2021, this Court found good cause to extend discovery, in part, to allow defendants
to explore the issue of whether the “bald sketch” produced by plaintiffs as part of the originally scanned
UB Law file was fraudulent. See Dkt. 161. On April 15, 2021, this Court ruled that “documents relating
to the ‘bald sketch’ are relevant to the defenses proffered by the individual defendants,” and ordered
plaintiffs to identify and produce for in camera inspection all documents from Michelle Nethercott’s file
that relate to the “bald sketch.” Dkt. 172. On April 23, 2021, the documents related to the “bald sketch”
were identified and tendered to the Court for in camera inspection.

“Bald Sketch” Discovery To Date

        As previously explained, the substantial likelihood that the “bald sketch” is a fabricated and
fraudulent document generated to take on the guise of legitimate Brady evidence is multifaceted. First,
the “bald sketch” is suspicious on its face because the head is misshapen, appears to have remnants of the
hairline from the composite sketch with the bushy hair, and is not the product of the EFIT composite
program. Dr. Christopher Solomon, the managing director of Visionmetric Ltd, the developers and
worldwide owners of the EFIT facial composite software products, the same software used to create the
composite sketch in this case, reviewed the “bald sketch” and issued the following opinion:

        I am confident that [the “bald sketch”] was not created exclusively using EFIT
        components because EFIT does not contain any baldheaded image components that
        look like [the “bald sketch”]… It is readily apparent [the “bald sketch”] been created
        by manipulating an original EFIT image.

See Affidavit of Dr. Christopher Solomon at p. 2 attached hereto as Exhibit 1. Second, the “bald sketch”
has a diverging line under the final six words of the third line and the beginning of the fourth line
identical to a composite (with hair) in Larry Roger’s criminal defense file. This strongly suggests that
the “bald sketch” was created from the underlined version of the genuine composite sketch (Rogers-File-
118) which existed in the criminal defense file of attorney Larry Rogers as it was scanned by Plaintiff in
2016 and produced in this litigation. Here is a side-by-side comparison:




33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 100 DUFFY AVENUE SUITE 510 HICKSVILLE, NY 11801
                                 575 S. CHARLES STREET SUITE 402 BALTIMORE, MD 21201
             Case 1:19-cv-00384-ELH Document 184 Filed 05/12/21 Page 2 of 5




        On February 4, 2021, Ms. Nethercott’s was confronted with this evidence at her first deposition
and offered no explanation for how the “bald sketch” could have the same underline marks as Rogers-
File-118 and does not exist in any other file. See Nethercott Deposition Transcript 189:21-191:5 attached
hereto as Exhibit 2. On February 11, 2021 the parties conducted an in-person inspection of the
Nethercott’s file, including the trial file. During this inspection it became clear that someone removed
Rogers-File-118 and replaced it with a non-underlined composite sketch. At the same time, a version of
the underline sketch (slightly different than Rogers-File-118), as well as several other copies the sketch,
with and without hair, were discovered in Nethercott’s collection of documents she claims to have received
in response to an MPIA request to BPD.

        On April 14, 2021, Ms. Nethercott, as corporate designee of the University of Baltimore Innocence
Project Clinic (“UBIPC”), was questioned about how, when, and why the sole composite sketch, Rogers-
File-118, with its distinct underlines and highlights, was removed from the Larry Rogers’ criminal defense
file and replaced with a non-underlined sketch. See UBIPC 30(b)(6) Deposition Transcript 70:17-74:1
attached hereto as Exhibit 3. Nethercott speculated documents may have been “commingled” and she may
have replaced Rogers-File-118 with a non-underlined sketch (more on this below), but no one has come
forward to explain why Rogers-File-118 has completely disappeared, despite being produced in this case
in an electronic form in 2020. Ex. 3 at 74:9-17.

Joshua Treem Possesses Relevant Factual Information Relating to the Origins of the “Bald Sketch”
and the Disappearance of Rogers-File-118.

         Ms. Nethercott testified that on or about June 28, 2016 she personally delivered her Malcom Bryant
file to Joshua Treem at Brown Goldstein and Levy (“BGL”). Ex. 3 at 47:1-20. Treem was Nethercott’s
primary contact at BGL. Id. at 44:15-20. Per Nethercott, Treem kept the file for several weeks before
returning it to UBIPC. Id. at 48:11-16. Upon return to UBIPC, the file was placed in a locked key-card-
access-only file room. Id., see also Id. at 29:20-30:15. Since that time, Nethercott said the file was
retrieved on at least two occasions prior to her deposition. Id. at 29:20-30:20. Nethercott did confess she
went to this locked file room the same day, following her deposition, but denied touching the Bryant file
at that time. Id. at 34:16-35:8, 35:20-36:2. Nevertheless, Nethercott admitted that she may be-the-one who
replaced the underline sketch (Rogers-File-118) with a non-underlined version at some point. Id. at 74:2-
17. Nethercott said the non-underlined version of the sketch is the one she actually remembers seeing in
the Rogers file and proposed that the underlined version (Rogers-File-118) was somehow accidently
“commingled” into that slot. Id. at 74:9-76:8. Nethercott suggested she may have re-arranged the file to
comport with her memory – replacing Rogers-File-118 with a non-underlined version of the sketch. Id. at

                                                Page 2 of 5
             Case 1:19-cv-00384-ELH Document 184 Filed 05/12/21 Page 3 of 5


74:4-75:2. (Nethercott: “I can't exclude the possibility it was me, but I don't really know.”). The
“commingled” story, however, makes no sense. First, if the file was merely “commingled,” where is
Rogers-File-118 today? Second, at least four additional copies of the sketch, and a whole new box of
documents, were uncovered at physical inspection that were never previously produced. In light of the
serious discrepancies in the file production, including the missing Rogers-File-118 and the production of
additional sketches, defendants seek documents and the deposition of the only other known person to
access the Bryant file in proximity to the first file scan– Joshua Treem1.

        Interestingly, several months before the Bryant file was scanned, Treem, counsel for plaintiff in
James Owens v. Mayor and City Council of Baltimore et al, 11-cv-03295, filed an expert report prepared
by Nethercott dated February 1, 2016. See Affidavit of Michelle Nethercott Dated Feb. 1, 2016, attached
hereto as Exhibit 4. In Owens, Nethercott’s report identified several cases, including Malcom Bryant,
where she claimed to have uncovered Brady violations allegedly committed by BPD. Ex. 4 at p. 7, see
also id. at pp. 3-12. This 12-page affidavit offers many details of these alleged Brady violations. Ex. 3 at
127:15-129:10. The Bryant case is discussed on page 7 of the affidavit. While Nethercott references her
MPIA request and a letter from an Assistant States Attorney discussing multiple composite sketches, the
affidavit makes no mention of the “bald sketch” Nethercott allegedly received from this MPIA request. If
the “bald sketch” was actually withheld by BPD and only discovered by Nethercott through an MPIA
request, why was this obvious Brady material (a never before seen “bald sketch”) not mentioned in her
expert report on BPD Brady violations? Ex. 3 at 137:10-21. Did Treem know of this glaring omission?
What did Treem know of this “bald sketch” in February 2016? Did Nethercott and Treem fail to mention
the “bald sketch” in Nethercott’s affidavit because they knew it was fabricated? Had this “bald sketch”
even been fabricated at the time Nethercott signed her affidavit for the Owens case?

        At this point, Defendants have made, at least, a prima facia showing that the “bald sketch” was
likely fabricated. United States v. Ruhbayan, 201 F. Supp. 2d 682, 685 (E.D. Va. 2002)(“In order for the
crime-fraud exception to apply, the government must make a prima facie showing that the communication
it seeks falls within the crime-fraud exception, but it need not offer absolute proof of fraud or crime.”). A
prime facia showing includes “(1) that [party] was engaged in or planning a criminal or fraudulent scheme
and used his counsel to further the scheme, and (2) that the privileged information bears a close
relationship to the criminal or fraudulent scheme.” Chaudhry v. Gallerizzo, 174 F.3d 394, 403 (4th
Cir.1999). More on the applicability of the crime-fraud exception will be explained in Defendants briefing
scheduled to be filed on May 14, 2021.

        Here are the facts: (1) the “bald sketch” is inherently suspicious. Lauren Lipscomb, Chief of the
Baltimore City State’s Attorney’s Office Conviction Integrity Unit, in response to a question from
plaintiff’s counsel, said it best: “What you just flashed up looked like some sort of photoshopped
document.” See Lipscomb Deposition Transcript 234:16-235:4 attached hereto as Exhibit 5; (2) the “bald
sketch” contains the same underlines as Rogers-File-118 and thus was created by removing the hair from
a copy of Rogers-File-118; (3) Rogers-File-118 was produced in discovery as the only underlined version
of the sketch; (4) the “bald sketch” was used in this litigation as evidence to support plaintiffs’ Brady
claim; and (5) after questioning Ms. Nethercott about the sketches, the parties discovered that someone



1
  According to a federal indictment, between May 5, 2013 and December 11, 2018, Mr. Treem allegedly
“preprepared false documents, including an affidavit…and a letter to a United States District Judge...These
documents were fraudulently prepared to undermine and impeach [] credibility [of a witnesses] in a [] trial…and to
provide false evidence”. (USA v. Ravenell, 19-cr-449 Dkt 139 at 19-21).


                                                   Page 3 of 5
             Case 1:19-cv-00384-ELH Document 184 Filed 05/12/21 Page 4 of 5


removed Rogers-File-118 from the Bryant trial file and added additional copies of the sketch to make it
appear that the bald sketch, even if photoshopped, could have occurred at BPD.

       Who participated in creating this “bald sketch”, when did this occur and who destroyed Rogers-
File-118 are fair and reasonable questions. As such, Defendants seek deposition testimony from Mr.
Treem to explore his factual knowledge of the Bryant’s file, chain of custody, and scanning; any factual
knowledge he has regarding the “bald sketch” being fabricated; and what occurred to Rogers-File-118,
the document that was likely used to create the “bald sketch.”

Nethercott UB Law Emails

       Defendants seek all UB emails that contain the terms that contain the words "Bryant" and “sketch”,
“bald sketch”, “composite”, or “flyer” from January 1, 2016 to the present. For all the same reasons
discussed above, the Court should order UB to produce all responsive emails for in camera inspection.

Nethercott Personal Yahoo Emails

       Ms. Nethercott has represented that she has no personal emails containing the words "Bryant" and
“sketch”, “bald sketch”, “composite”, or “flyer”. In light of this representation, this request is moot.

Former UB Law Students

        Per the Court’s April 15, 2021 order, Plaintiff identified all the entries on the 33-page privilege
log that relate to the “bald sketch.” The following “bald sketch” related entries on plaintiffs’ privilege log
suggest that several former law students have knowledge of the “bald sketch.”

   11/24/2015 Letter from Malcolm Bryant to "Mr. Kotzias" in file of post-                 UBIP
              conviction counsel re: investigation                                         004031
   11/18/2009 Transfer memo from Itamar Ezaoui, UBIP student attorney, to                  UBIP
              Professors Harris and Nethercott in file of post- conviction counsel         004297-4311
   10/7/2009 Meeting notes and to do list from Stacie Simon, Jayme Levy, and               UBIP
              Itamar Ezaoui, UBIP student attorneys, in file of post- conviction           004318-4319
   10/21/2009 counsel
              Meeting notes and to do list from Stacie Simon, Jayme Levy, and              UBIP
              Itamar Ezaoui, UBIP student attorneys, in file of post- conviction           004330
   11/2/2009 counsel
              Draft list of work performed by J Levy and I Ezaoui, UBIP                  UBIP
   11/9/2009      student attorneys, in file of post-conviction counsel                  004337-4339
   9 and          Various meeting notes and to do list from Stacie Simon, Jayme          UBIP
   12/2009        Levy, and Itamar Ezaoui , UBIP student attorneys, in file of post- 004349-4353
   5/25/2010      conviction
                  Memo fromcounsel
                                Itamar Ezaoui, UBIP student attorney, to Michele         UBIP
                  Nethercott in file of post-conviction counsel                          005215-5238
   4/22/2013      Letter from Malcolm Bryant to "Mr. Leamarri," from text of letter UBIP
                  believed to be attorney, re: case theories and suggestions for writ in 005930-5932
                  file of post conviction counsel

        In addition, Bryant discussed his case with law students working for Ms. Nethercott over recorded
prison lines. On April 23, 2015 at 21:29:03, Bryant, on a three-way, called former law student Alisha
Delacruz on her cell phone and to let her know he is mailing original documents to her attention and he
would like the original documents returned to him. Ms. Delacruz indicated she would speak with another

                                                 Page 4 of 5
            Case 1:19-cv-00384-ELH Document 184 Filed 05/12/21 Page 5 of 5


student Alison Steinberg and Ms. Nethercott about this mailing. See Exhibit 6, Bryant - 04.23.2015 Phone
Call. On May 4, 2015 at 20:44:41, Bryant, on a three-way, called to Allison Steinberg, another former law
student, to check if she received the mailing. Steinberg and Bryant discussed the post-conviction efforts
planned on his behalf - including UBIPC’s intention to raise a variety issues including the “second
composite sketch” together with DNA and “make all of those come together to show why [Bryant]
deserves a new trial.” Steinberg said: “I feel really hopeful about where we are headed.” See Exhibit 7,
Bryant – 05.04.2015 Phone Call. As such, for the same reasons discussed above, Defendants seek limited
depositions of former law students to inquire about the students’ knowledge on the origins of the “bald
sketch.”



                                                    Respectfully Submitted,

                                                                    /s/
                                                    Avi T. Kamionski, Bar No. 20703
                                                    Shneur Nathan, Bar No. 20707
                                                    Theresa Concepcion, Bar No. 21143
                                                    Matthew J. Mc Carter, Bar No.21032
                                                    Michael J. Elliker, Bar No. 20810
                                                    Jasmine R. England-Caesar, Bar No. 21515
                                                    Nathan & Kamionski LLP
                                                    33 W. Monroe St., Suite 1830
                                                    Chicago, IL 60603
                                                    Tel: (312) 612-1955
                                                    akamionski@nklawllp.com
                                                    snathan@nklawllp.com
                                                    tconcepcion@nklawllp.com
                                                    mmccarter@nklawllp.com
                                                    melliker@nklawllp.com
                                                    jasmine@nklawllp.com
                                                    Attorneys for William Ritz and Barry Verger




                                               Page 5 of 5
